Case 9:20-cv-81205-RAR Document 544 Entered on FLSD Docket 04/19/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 20-CV-81205-RAR/REINHART

  SECURITIES AND EXCHANGE COMMISSION,

                         Plaintiff,
  v.

  COMPLETE BUSINESS SOLUTIONS GROUP,
  INC., d/b/a PAR FUNDING, et al.,

                         Defendants.
                                                                /

   PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S EXPEDITED MOTION
    FOR LEAVE TO FILE DEPOSITION TRANSCRIPTS AS THE RESTRICTIONS IN
       THE PROTECTIVE ORDER (DE 487) DO NOT APPLY TO TRANSCRIPTS
           OF DEPOSITIONS ATTENDED BY MEMBERS OF THE PUBLIC
                                                  AND
       IN THE ALTERNATIVE, FOR LEAVE TO FILE UNDER SEAL A MOTION TO
               OVERRULE PRIVILEGE OBJECTIONS AND TO COMPEL
            THESE NON-PARTIES’ ANSWERS TO DEPOSITION QUESTIONS

                                         I. INTRODUCTION

         The Motion concerns transcripts of depositions attended by members of the public, with

  the consent and knowledge of the Deponents and without any objection by any Party, who were

  not asked to execute Acknowledgements and Agreements to be Bound by the Protective Order and

  who did not execute such Agreements. Plaintiff Securities and Exchange Commission seeks leave

  to file the transcripts in the public docket, as these depositions were observed by members of the

  public and therefore the transcripts of these same depositions are not subject to the restrictions for

  “confidential” materials as set forth in the Protective Order (DE 487).

         We seek this relief on an expedited basis pursuant to Local Rule 7.1(d)(3) for the reasons

  set forth below. A ruling on this issue will avoid significant delay and, we posit wholly

  unnecessary, litigation with Deponents concerning their stated intent to designate as confidential
Case 9:20-cv-81205-RAR Document 544 Entered on FLSD Docket 04/19/2021 Page 2 of 7




  portions of these transcripts of depositions, the substance of which is already public. In the

  alternative, we ask the Court to grant the Commission leave to file the transcripts under seal. so

  we can litigate the confidentiality designations as well as objections, for which the Court will

  require the transcripts.

              I. THE COMMISSION RESPECTFULLY SEEKS EXPEDITED RELIEF

          The Commissions respectfully files this as an Expedited Motion pursuant to Local

  Rule7.1(d)(2) and respectfully requests an expedited briefing schedule and a ruling by April 29, in

  advance of the May 4 depositions in this case.

          Non-parties John Pauciulo and his law firm, Eckert Seamans Cherin & Mellot (collectively,

  the “Deponents”) were deposed by the Commission on April 9 and 14, respectively. Pauciulo is

  the unnamed attorney referenced in the Commission’s complaint, and as set forth in the evidence

  previously filed by the Commission, Pauciulo and/or Eckert, among other things:

                 Were architects of the method by which Defendant Complete Business Solutions

  Group converted its sales agents to Agent Fund Managers (which the Commission alleges is part

  of the Defendants’ fraudulent scheme and unregistered offering);

                 Created Agent Funds referenced in the Complaint (many of which Agent Funds

  have now waived their attorney-client privileges with Pauciulo and Eckert);

                 Represented Agent Fund Managers (many of whom have now waived their

  attorney-client privileges with Pauciulo and Eckert);

                 Prepared and filed with the Commission forms representing that various Agent

  Funds, including various Agent Funds that are Defendants in this case, were not participating in

  general solicitations and were therefore exempt from registration with the Commission; and




                                                   2
Case 9:20-cv-81205-RAR Document 544 Entered on FLSD Docket 04/19/2021 Page 3 of 7




                During this same time frame, assisted Vagnozzi with his solicitation of investors in

  the unregistered offerings, and appeared in videos with Vagnozzi to encourage investors to accept

  the Exchange Offering at issue in this case.

         Accordingly, the Commission requires the deposition testimony of Pauciulo and Eckert

  during the discovery period, and in advance of other depositions we have noticed.

         Prior to the Pauciulo and Eckert depositions, Deponents’ counsel obtained the Court’s

  Protective Order in this case (DE 437). Thereafter, Deponents agreed for members of the public

  to observe the depositions, and this occurred. Neither the Deponents nor any Party to this case

  asked the members of the public who attended the depositions to execute the “Acknowledgment

  and Agreement to Be Bound” by the Protective Order. See DE 437 at Section 7.2(g). Nor did the

  members of the public who attended the depositions execute that agreement.

         However, during these depositions, Deponents’ counsel announced they were designating

  the depositions as “confidential” under this Court’s Protective Order [DE 437]. At no time did

  they ask the members of the public to leave the deposition, and they did not leave. Immediately

  after the depositions, the Commission challenged the blanket confidential designations, and

  Pauciulo/Eckert’s counsel responded on April 16, 2021 that they will utilize the Protective Order

  provision allowing for 21 days to designate portions of the transcripts as confidential. Thus, we

  will not receive designations from them until as long as 21 days after they receive the certified

  transcripts are received – likely mid or late-May. Thereafter, we would need to expend

  considerable resources to litigate those designations, and therefore we would not reasonably obtain

  clarity until this Summer. The deadline for discovery is September 10, and dispositive motions

  are due September 24.




                                                  3
Case 9:20-cv-81205-RAR Document 544 Entered on FLSD Docket 04/19/2021 Page 4 of 7




         The Defendants’ depositions have been noticed in May, commencing May 4, 2021, and the

  Commission will seek additional discovery and depositions shortly thereafter. We also anticipate

  litigation concerning confidentiality and privilege matters, among other things, in connection with

  those depositions. If in fact, depositions shared with members of the public are not subject to the

  Protective Order, such a ruling would obviate the need for protracted litigation – including with

  the instant Deponents – concerning designations to deposition transcripts the public experienced

  first-hand as observers. It would avoid a waste of judicial resources as well as those of the

  Commission and Defendants. Further, it would help clarify the matter so that the Parties and

  Deponents can make informed decisions about consenting to members of the public attending

  depositions and the need for any safeguards if any Party or Deponent seeks to subsequently

  designate any upcoming deposition transcript as confidential. Thus, it would benefit all parties if

  we could obtain clarification prior to May 4, when we depose the first defendant, Lisa McElhone,

  and would avoid the need for significant litigation concerning the confidential designations.

         Additionally, Pauciulo, as the designated witness for Eckert during its April 14, 2021

  deposition pursuant to Fed. R. Civ.P. 30(b)(6), left the deposition before it concluded, after

  advising that he would return on another, unidentified day in the future, to continue it. We require

  that continued deposition in May, prior to certain other depositions and interviews already

  scheduled. Members of the public who attended the first day of the deposition will likely appear

  for the continuation, and thus addressing the issue in advance of that date is requested.

         Finally, only after the Court rules on the instant motion can we file – either under seal or

  in the sunshine – our Motion to overrule the Deponents’ privilege objections during day 1 of both

  Deponents’ depositions, and to compel their testimony. And only after that Motion is fully briefed

  and ruled upon can we proceed to day 2 of Eckert’s deposition and, if the Court grants the Motion



                                                   4
Case 9:20-cv-81205-RAR Document 544 Entered on FLSD Docket 04/19/2021 Page 5 of 7




  to overrule objections and compel testimony, depose Pauciulo and Eckert during a deposition

  where we can obtain answers. We require those answers before taking other witness testimony in

  this case, discovery concludes on September 10, and dispositive motions are due September 24.

  The December trial date should not be continued again, nor will we seek such a continuance,

  because the investors cannot receive distributions in this case until and unless final judgments are

  entered against the Defendants.

         Accordingly, we ask that the Court order that Responses to this motion be filed by

  Thursday, April 21, and that the Commission file its Reply by Friday, April 23.

     II. The Deposition Transcripts Are Not – And Cannot Be – Subject To The Protective
         Order Because The Depositions Were Attended By Members of the Public With
                  The Agreement of The Deponents And Without Objection

         The Court’s Protective Order makes clear that:

         For the avoidance of doubt, none of the restrictions set forth in this Protective
         Order shall apply to any documents or other information that are or become
         public knowledge by means not in violation of the provisions of this Protective
         Order, or any law or statute.

  DE 437 at Section 3; see also id. at Section 1, p.3 (nothing should be designated as confidential

  “without a good faith belief that it has been maintained in a confidential, non-public manner”).

         The entirety of both depositions has already been shared with members of the public.

  Pauciulo and Eckert’s counsel agreed for third parties to attend and observe the depositions. And

  third parties unaffiliated with any deponent, attorney, or any party to this case did in fact attend

  both depositions in their entirety. The Protective Order requires that “Confidential” information

  may only be disclosed to certain categories of individuals identified in Section 7.2 of the Order.

  The third party observers who attended and heard every minute of both depositions fall into none

  of the categories identified in Section 7.2 of the Order. And Pauciulo and Eckert knew that when

  they agreed for these third parties to attend.

                                                   5
Case 9:20-cv-81205-RAR Document 544 Entered on FLSD Docket 04/19/2021 Page 6 of 7




         The third parties, with the consent of Pauciulo and Eckert’s counsel, observed the

  testimony, saw the exhibits, and heard every word of the depositions. Neither Deponent took any

  precautions to preserve the confidentiality of the depositions. The observers were not directed to

  refrain from taking notes. Nor were they asked to execute that Acknowledgement and Agreement

  to be Bound by the Protective Order. Nor did they execute that Acknowledgement and Agreement.

  Nor is there a protective order in place in the private litigation pending against Pauciulo and Eckert,

  though plaintiffs’ counsel in such matters attended both depositions with their consent.

         In sum, the information Pauciulo and Eckert now claim is confidential is already – by their

  own consent to permit members of the public to observe the depositions – not confidential. The

  cat is out of the bag. Therefore, we should not waste resources litigating the merits of myriad

  confidential designations as to whether that portions of that cat should have never left the bag.

         Accordingly, the Court should enter an Order finding that the transcripts are not subject to

  the restrictions of the Protective Order.

    III. IN THE ALTERNATIVE, THE COURT SHOULD GRANT THE COMMISSION
        LEAVE TO FILE ITS MOTION TO OVERRULE PRIVILEGE OBJECTIONS
    AND TO COMPEL TESTIMONY, UNDER SEAL PURSUANT TO LOCAL RULE 5.4

         The Commission requires the complete testimony of Pauciulo and Eckert, and will be filing

  a Motion to overrule some of Pauciulo and Eckert’s privilege objections during the depositions

  and to compel them to testify (the “Motion to Overrule Objections”). Therefore, if the Court

  declines to find that depositions attended by members of the public are not subject to the

  restrictions in the Protective Order, then we respectfully request leave to file under seal pursuant

  to Local Rule 5.4:

         (1)     A Motion to Overrule Pauciulo and Eckert’s Depositions, attaching the deposition

  transcripts as exhibits; and



                                                    6
Case 9:20-cv-81205-RAR Document 544 Entered on FLSD Docket 04/19/2021 Page 7 of 7




         (2)     A Motion challenging the Deponents’ specific designations of purportedly

  confidential information within those transcripts, attaching the transcripts as exhibits, after we

  receive those designations next month.

         WHEREFORE, the Commission respectfully requests that the Court enter an Order finding

  that the deposition transcripts are not subject to the restrictions in the Protective Order or, in the

  alternative, permitting the Commission to file the transcripts under seal, and that the Court order

  an expedited briefing schedule on the instant Motion.

                                                 Respectfully submitted,
        April 19, 2021                   By:     Amie Riggle Berlin
                                                 Amie Riggle Berlin
                                                 Senior Trial Counsel
                                                 Florida Bar No. 630020
                                                 Telephone: (305) 982-6322
                                                 Facsimile: (305) 536-4154
                                                 Email: berlina@sec.gov

                                                 Attorney for Plaintiff
                                                 SECURITIES AND EXCHANGE COMMISSION
                                                 801 Brickell Avenue, Suite 1800
                                                 Miami, Florida 33131
                                                 Telephone: (305)982-6300
                                                 Facsimile: (305)536-4154

                                 CERTIFICATE OF CONFERRAL
         The Receiver agrees with the relief sought herein.
         Counsel for Defendants Vagnozzi, Furman, and Abbonizio indicated they take no position
  as to whether the transcripts can be designated as confidential under the Protective Order.
         Undersigned counsel conferred with counsel for Pauciulo and Eckert concerning the
  inapplicability of the Protective Order because the depositions were open to third parties, with
  Pauciulo and Eckert’s agreement. We were unable to resolve the matter. However, such counsel
  does not object to the transcripts being filed under seal (the relief we seek in the alternative).

                                                 s/Amie Riggle Berlin
                                                  Amie Riggle Berlin

                                   CERTIFICATE OF SERVICE
          I hereby certify that on April 19, 2021, I electronically filed the foregoing response with
  the Clerk of Court using CM/ECF and copies were delivered via the CM/ECF system to counsel
  of record.                                    By: s/Amie Riggle Berlin

                                                    7
